DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 5/18/2021 to claims 1-16 and 21-31 have been entered. Claims 17-20 have been canceled. Claims 32-35 have been added. Claims 1-16 and 21-35 remain pending, of which claims 1-5 and 32-35 are being considered on their merits. Claims 6-16 and 21-31 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of Group I, claims 1-5, in the reply filed on 11/5/2018 stands.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88; of record in IDS filed 8/16/2017), Hirano et al (2013, J. Phys. Chem. B, 117(25): 7518–7527), Hassanein et al (U.S.PGPUB 2005/0147958; reference A) and Payrat et al (1999, U.S. Patent 5,906,915; reference B).

Thatte does not teach the solutions are separated into first and second containers (claim 1), or that a second solution consist of water, ascorbic acid, L-arginine and glutathione with a pH below 5 or 4 (claims 1 and 3-4). Thatte does not teach the solutions are present in a ratio of about 1:19 (claim 35).
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of 
Regarding claim 1, Hirano teaches that arginine has been known to stabilize and solubilize proteins in solution, and Hirano teaches that arginine can also both stabilize small compounds, and increase their solubility at various pH levels, including at pH ranges of 3.5− 5.5 (see abstract, Figure 1, and pages 7518 and 7520). 
Regarding claims 1 and 35, Payrat teaches a system wherein preservation solutions can be separated to keep one solution at a lower pH, such as 5.8, and one solution at a higher pH, such as 7.4, such that when the solutions are mixed the pH remains in the desired physiological range (see Figure 1 and col. 5-6).
Regarding claim 1, Hassanein teaches that components of organ preservation solutions
that are not shelf-stable can be prepared separately from the solution comprising other more stable ingredients, and admixed with the preservation solution just prior to use (see paragraph [0156]).
A person of ordinary skill in the art would have had a reasonable expectation of success in including Thatte’s solutions in two separate containers such that one container comprises the ascorbic acid, L-arginine and glutathione with a pH of 3.5, because while Thatte teaches the inclusion of the compounds in the solution, Touitou teaches keeping ascorbic acid with a reduced pH stabilizes the ascorbic acid and Touitou and Hirano establish that L-arginine and glutathione further stabilizes compounds such as ascorbic acid. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers such that one container comprises the ascorbic acid, L-arginine and glutathione with a pH of 3.5, because this would provide for a more stable ascorbic acid to be used in Thatte's solution. 
A person of ordinary skill in the art would have had a further reasonable expectation of success in including Thatte’s solutions in two separate containers and adjusting the ratios of the 
A person of ordinary skill in the art would have had a reasonable expectation of success in including Thatte’s solutions in two separate containers because Thatte teaches various compounds can be useful for organ preservation as well as different pH levels, which would require separate containers to maintain. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers because it would allow for lower pH levels to be used with compounds that are more stable at reduced pH levels, while maintaining other ingredients at a more physiologically appropriate pH. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 

Applicant highlights that Hirano is directed to the solubilization/stabilization of aromatic compounds by arginine, and applicant highlights structural differences between the ring in ascorbic acid and aromatic compounds. Applicant concludes that there is no motivation to 
Applicant highlights the amendments to claim 1 wherein the two solutions are “precursor” solutions, and again highlights that the solutions each teach none overlapping ingredients at different pH levels, and that when combined form a final solution with physiological pH. Applicant alleges that these features are not obvious over the cited references. This argument is similar to applicant’s argument that is addressed above. Again, a skilled artisan would have been motivated to include Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Thatte teaches the composition may include amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution, and Hassanein establishes that solutions can be separated to improve stability of components. The primary reference Thatte also teaches that solutions should have a physiological pH of 7.4 for use, and Payrat provides motivation for a system wherein preservation solutions can be separated to keep one solution at a lower pH, and one solution at a higher pH, such that when the solutions are mixed the pH remains in the desired physiological range, while Touitou and Hirano provide motivation for specifically having components such as glutathione and L-ascorbic acid together in a solution with a lower pH. Therefore this argument remains unpersuasive.  
Applicant reproduces two figures from Touitou, and highlights that Touitou shows that over time the ascorbic acid in Touitou’s solution degrades. The examiner never stated that Touitou taught that ascorbic acid in solution will never degrade, but rather that when ascorbic solution is combined with glutathione at a pH of 3.5, that the ascorbic acid has increased 
Applicant again points to the previously filed Declaration by Pachuk to allege that the claimed composition has an unexpected result of an increased shelf-life of ascorbic acid. Applicant specifically highlights that the solutions tested had over a 5-fold increase in ascorbic acid stability compared to Touitou’s ascorbic acid combined with glutathione at a pH of 3.5. Applicant further points to the new Declaration by Pachuk which clarifies that the pH of the solutions tested ranged from 2.97 to 3.13. Applicant highlights that their solution containing ascorbic acid, L-arginine, glutathione and glucose has about a 10 fold greater stability in ascorbic acid compared to Touitou’s ascorbic acid combined with glutathione at a pH of 3.5, and alleges that this result is unexpected. As an initial matter, as stated above the Hirano reference teaches that including arginine in solutions at various pH levels, including at pH ranges of 3.5− 5.5, stabilizes both small compounds and proteins. More importantly, there are two major issues with the applicant’s unexpected results. (1) The declaration does not state what all materials are in the solutions with the ascorbic acid as the declaration only broadly states that the solutions contained ascorbic acid, L-arginine, glutathione and glucose. This is important because it is known in the art that other materials can stabilize ascorbic acid in solution. For example, Campbell et al (1950, Canadian Journal of Research, 28e(1): abstract only; reference U) teaches that oxalate and thiourea can provide maximum stability of ascorbic acid at pH 2.5 to 3.0. While it is noted that the claim does use open language that allows for other substances to be included in the solution comprising ascorbic acid, since the declaration does not disclose what all of the components in the tested solution are, it is impossible to tell if the applicant’s results of stability come from the claimed combination of ascorbic acid, L-arginine, glutathione 
In conclusion, applicant’s case for unexpected results could be supported by resolving the two issues discussed above. Applicant could resolve the first issue by providing another declaration that states each of the components of the solutions that were tested and reported in the declaration. If the tested solutions did not contain any other ingredients that are responsible for the applicant’s observed stability, and applicant can properly make a case that it is the specifically claimed combination of components that results in the increased stability, this would greatly support the applicant’s position of unexpected results. Applicant could resolve the second issue by either providing data showing that the observed increase in stability is also present in solutions with a pH of about 5, or applicant could amend the claims to limit to a solution with a pH of about 3.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hirano et al (2013, J. Phys. Chem. B, 117(25): 7518–7527) Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915), as applied to claims 1, 3-4  and 32-35 above, and further in view of Wikman-Coffelt (U.S. Patent 5,066,578).

Regarding claim 2, Wikman-Coffelt teaches an organ preservation system that includes two separate containers containing two separate solutions, wherein the containers may be connected in a way to allow for the solutions to mix (see Figure 1A). Each of Wikman-Coffelt’s two containers comprise an inner chamber comprising a solution; therefore this inner space in the containers reads on the instantly claimed “chambers”. As Wikman-Coffelt’s two containers comprising inner chambers comprising solution are connected, the two connected containers form one unit and therefore read on two chambers within a single container.
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in such a way that they could be mixed because Wikman-Coffelt teaches such a configuration is possible. The skilled artisan would have been motivated to separate Thatte’s solutions in such a way that they could be mixed because Wikman-Coffelt teaches this allows for the organ to be treated with different solutions at different times which can be beneficial for the preservation process. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the Wikman-Coffelt reference is distinct from the claimed composition since Wikman-Coffelt teaches two containers that are connected to each other and not two chambers within a single container as claimed. The applicant appears to be only narrowly interpreting the claim. Each of Wikman-Coffelt’s two containers comprise an inner chamber comprising a solution; therefore this inner space in the containers reads on the instantly claimed “chambers” as there is no limiting definition of chamber provided in the .

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88) and Hirano et al (2013, J. Phys. Chem. B, 117(25): 7518–7527) Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915), as applied to claims 1, 3-4 and 32-35 above, and further in view of Montenegro (U.S.PGPUB 20120209320).
Thatte does not teach one of the solutions is in the form of a gel, ointment, lotion or hydrogel (claim 5).
Regarding claim 5, Montenegro teaches that solutions can be made in the form of gels, and Montenegro teaches that said gel solution can be applied to tissues (see paragraph [0054]).
A person of ordinary skill in the art would have had a reasonable expectation of success in formulating one of the solutions of Thatte in view Touitou in a gel because Montenegro teaches that solutions can be made in the form of gels. The skilled artisan would have been motivated to formulate one of the solutions into a gel because Montenegro teaches solutions in the form of gels can be applied to tissues. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. Applicant alleges that Montenegro does not overcome the alleged deficiencies discussed above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 32-35 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 14/654,170 in view Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88) and Hirano et al (2013, J. Phys. Chem. B, 117(25): 7518–7527).  
The copending applications is drawn to a kit for preserving organs or tissues comprising a first and second solution comprising many of the same compounds as those in pending claims 1-5. 
‘170 does not teach the second solution comprises L-arginine with ascorbic acid and glutathione.

Hirano teaches that arginine has been known to stabilize and solubilize proteins in solution, and Hirano teaches that arginine can also both stabilize small compounds, and increase their solubility at various pH levels, including at pH ranges of 3.5− 5.5 (see abstract, Figure 1, and pages 7518 and 7520). 
A person of ordinary skill in the art would have had a reasonable expectation of success in including one container comprising the ascorbic acid, L-arginine and glutathione with a pH of 3.5, because while ‘170 teaches the inclusion of the compounds in the solution, Touitou teaches keeping ascorbic acid with a reduced pH stabilizes the ascorbic acid and Touitou and Hirano establish that L-arginine and glutathione further stabilizes compounds. The skilled artisan would have been motivated to include a separate container comprising the ascorbic acid, L-arginine and glutathione with a pH of 3.5, because this would provide for a more stable ascorbic acid to be used in ‘170  solution. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. Applicant has not provided any specific arguments regarding the double patenting rejections. The examiner notes that two of the previously copending applicants have been abandoned, and therefore the rejections to those abandoned applications are withdrawn.
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653